                             Case 18-51144-btb      Doc 9     Entered 10/12/18 10:54:29      Page 1 of 2




                        1   STEPHEN R. HARRIS,ESQ.
                            Nevada Bar No. 001463
                     2
                            HARRIS LAW PRACTICE LLC
                     3      6151 Lakeside Drive, Suite 2100
                            Reno, NV 89511
                     4      Telephone: (775)786-7600
                            E-Mail: steve@harrislawreno.com
                        5
                            Proposed Attorneys for Debtor
                     6

                     7
                                                     UNITED STATES BANKRUPTCY COURT
                        8
                                                         FOR THE DISTRICT OF NEVADA

                     9

                    10

                    11                                                       Case No. 18-51144-btb
                              IN RE:

                    12
                                                                             (Chapter 11)
                              COPPER CANYON PARTNERS LLC,
                    13
                                                                             EX-PARTE MOTION FOR ORDER
                                    Debtor.
                    14                                                       SHORTENING TIME

                    15
                                                                             Hearing Date: N/A
                    16                                                       Hearing Time:
                                                                             Est. Time:
                    17                                                       Set by:
                    18

                    19

                    20                        SUMMARY IMPACT OF REQUEST TO SHORTEN TIME

                    21             The subject Motions on which an Order Shortening Time is requested herein will have

                    22         an estimated 10 minute impact on the Court's calendar.

                    23             COPPER CANYON PARTNERS LLC,a Nevada limited liability company("Debtor"),by
                    24      and through its proposed attorneys STEPHEN R. HARRIS,ESQ. of HARRIS LAW PRACTICE
                    25      LLC,hereby moves and represents as follows:
                    26             1.     Debtor filed a Voluntary Petition for Chapter 11 relief on October 11, 2018. No
                    27      trustee has been appointed and Debtor acts as Debtor-in-Possession herein.
                    28

Stephen R. Harris, Esq.
Harris Law Practice LLC
 6151 Lakeside Drive,
      Suite 2100
   Reno, NV 89511
     77S7Rfi7finn
Case 18-51144-btb   Doc 9   Entered 10/12/18 10:54:29   Page 2 of 2
